Citation Nr: 1325057	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  11-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the rating reduction from 100 percent to 30 percent for myeloid sarcoma residuals of the right posterior thigh was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which implemented a rating reduction from 100 percent to 30 percent effective July 1, 2010, for the Veteran's service-connected myeloid sarcoma residuals.  Although he initially requested a Central Office Board hearing when he perfected a timely appeal on this claim in March 2011, the Veteran subsequently requested a Travel Board hearing in statements on a June 2011 VA Form 21-4138.

In March 2010, an RO hearing was held on the Veteran's claim and a copy of the hearing transcript has been added to the record.

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board specifically directed that the RO/AMC schedule the Veteran for a Travel Board hearing pursuant to his June 2011 request.

The appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that the rating reduction from 100 percent to 30 percent effective July 1, 2010, for his service-connected myeloid sarcoma residuals was improper.

As noted in the Introduction, the Veteran requested a Travel Board hearing in June 2011.  The Board previously remanded this appeal in September 2011 and directed the RO/AMC to schedule the Veteran for this hearing.  See Board remand dated September 1, 2011, at pp. 2-3.  In March 2012 correspondence, the RO notified the Veteran that additional correspondence concerning his Travel Board hearing request would be forthcoming.  In May 2012 correspondence, the Veteran and his service representative were advised that his Travel Board hearing had been scheduled for June 19, 2012, at the RO.  It appears that the Veteran's June 19, 2012, Travel Board hearing was postponed.  

In a June 2013 Informal Hearing Presentation (IHP), the Veteran's service representative contended that the Veteran's hearing had been scheduled for September 19, 2012 (which may be a typographical error) and had been postponed.  The representative correctly noted that there was no information or evidence in the claims file indicating that the Veteran's request for a Travel Board hearing had been withdrawn.  The representative also requested that a new Travel Board hearing be scheduled.  

The Board agrees with the representative's argument in the June 2013 IHP concerning the Veteran's pending Travel Board hearing request.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

